DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 2, 5-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwert [US 2004/0195924] in view of Xiang [CN 202026170] and in further view of Jereb [US 3,810,056].
Claim 1, Kuwert discloses a permanent magnet for a permanent magnet machine [figure 1], comprising: a base body [30]; and at least one first fixing protrusion [one of 60, see annotated figure4 below] for fixing the base body [30] to a rotor [20/26’] of the permanent magnet machine; at least one second fixing protrusion [another one of 60] extending from the first side, wherein the at least one second fixing protrusion is arranged adjacent to the at least one first fixing protrusion [see annotated figure 4]; wherein the first fixing protrusion extends from a first side [inside surface] of the base body, wherein the base body and the at least one first fixing protrusion are formed integrally as one-piece [paragraph 0100]; wherein the at least one first protrusion and the at least one second fixing protrusion are formed in a cross-sectional view in the form of a rhomboid [figure 4]. 
Kuwert fails to teach that the at least one first fixing protrusion is formed in a cross-sectional view in a form of a first L-shape and the at least one second fixing protrusion is formed in a cross-sectional view in a form of a second L-shape.

    PNG
    media_image1.png
    628
    533
    media_image1.png
    Greyscale

Xiang teaches a means of creating a multi part rotor wherein various interlocking shapes [figures 13-16] are used as mechanical interfaces between adjacent components [2/3], wherein specifically an L shaped mechanical interfaces [figure 15; paragraphs 0029 and 0047] is used.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the shape of the mechanical interface of Kuwert to be L shaped as taught by Xiang since it was known in the art that various mechanical interface shapes, including a L shape, could be used to interlock adjacent components [Xiang paragraphs 0029 and 0047; Figures 13-16].

Jereb teaches interlocking components in a magnet assembly by using interlocking member [43], which are v-shaped with a first leg extending in a first angular direction and a second leg extending a in a second, different angular direction away from each other.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to alternate the direction of the first and second L shaped fixing protrusions of Kuwert in view of Xiang so that the protrusions point away from each other as taught by Jereb in order to increase the directional stability of the mounted magnet since the alternatively oriented protrusions further limit the movement of the magnet.
	Claim 2, Kuwert, as modified, discloses the permanent magnet according to claim 1, wherein Jereb teaches the first fixing protrusion [first leg of 43] and the second fixing protrusion [second leg of 43] extend away from each other [figure 1; when combined with the L-shape of Xiang this would result on the short legs projecting away from each other].
Claim 5, Kuwert, as modified, discloses the permanent magnet according to claim 1, wherein Kuwert discloses that the permanent magnet is uncoated [the permanent magnet is molded; paragraphs 0100 and 0101]. 
Claim 6, Kuwert, as modified, discloses the permanent magnet according to claim 1, wherein Kuwert discloses that the permanent magnet is unmachined and/or ungrinded [the permanent magnet is molded; paragraphs 0100 and 0101].
Claim 7, Kuwert discloses a permanent magnet machine [figure 1] comprising: a rotor [20/26’]; and the permanent magnet [30] according to Kuwert, as modified, as applied in claim 1. 

Claim 9, Kuwert, as modified, discloses the permanent magnet machine according to claim 7, Kuwert discloses that wherein the permanent magnet is fixed to the rotor such that the permanent magnet and the rotor are unmoveable with respect to each other [paragraph 0100; the permanent magnet is molded on top the rotor]. 
Claim 10, Kuwert, as modified, discloses a method for manufacturing a permanent magnet [30] for a permanent magnet machine [figure 1], comprising: forming a base body [30] having a first side [inner side]; and forming at least one first fixing protrusion [on of 60] extending from the first side of the base body; and forming at least one second fixing protrusion [anther of 60] extending from the first side [inner side], wherein the at least one second fixing protrusion is arranged adjacent to the at least one first fixing protrusion on the first side of the base body [see annotated figure 4]; wherein the base body and the at least one first fixing protrusion and the at least one second fixing protrusion are formed integrally as one-piece [paragraphs 0099-101, 30 and 60 are molded together]. 
Kuwert fails to teach that the at least one first fixing protrusion is formed in a cross-sectional view in a form of a first L-shape and the at least one second fixing protrusion is formed in a cross-sectional view in a form of a second L-shape.
Xiang teaches a means of creating a multi part rotor wherein various interlocking shapes [figures 13-16] are used as mechanical interfaces between adjacent components 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the shape of the mechanical interface of Kuwert to be L shaped as taught by Xiang since it was known in the art that various mechanical interface shapes, including a L shape, could be used to interlock adjacent components [Xiang paragraphs 0029 and 0047; Figures 13-16].
Kuwert in view of Xiang fails to teach that the second L-shape that is different from the first L-shape.
Jereb teaches interlocking components in a magnet assembly by using interlocking member [43], which are v-shaped with a first leg extending in a first angular direction and a second leg extending a in a second, different angular direction away from each other.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to alternate the direction of the first and second L shaped fixing protrusions of Kuwert in view of Xiang so that the protrusions point away from each other as taught by Jereb in order to increase the directional stability of the mounted magnet since the alternatively oriented protrusions further limit the movement of the magnet.
Claim 11, Kuwert, as modified, discloses the method according to claim 10, wherein Kuwert discloses that the base body and the at least one first fixing protrusion are formed in one common process step [paragraphs 0099-101, 30 and 60 are molded together]. 
Claim 12, Kuwert, as modified, discloses the method according to claim 10, wherein Kuwert discloses that the permanent magnet is formed uncoated [the permanent magnet is molded; paragraphs 0100 and 0101].

Claim 14, Kuwert, as modified, discloses a method for manufacturing the permanent magnet machine, comprising: providing a permanent magnet [30] for a permanent magnet machine [figure 1] according to claim 1; providing a rotor [20/26’]; and inserting the permanent magnet [30] into the rotor [the permanent magnet is molded; paragraphs 0100 and 0101].
Claim 16, Kuwert, as modified, discloses the permanent magnet according to claim 1, wherein the Xiang teaches that L-shape of the at least one first fixing protrusion comprises a first short leg and a first long leg [see annotated figure 15 below], second L-shape of the at least one second fixing protrusion comprises a second short leg and a second long leg [as the L-shape is the same as the first L-shaped protrusion] and the first short leg of the first L-shape extends in an opposing direction to the second short leg of the second L-shape  [as shown by Jereb figure 1, the adjacent projections extend opposite to one another]. 

    PNG
    media_image2.png
    180
    338
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    543
    490
    media_image3.png
    Greyscale

Claim 17, Kuwert, as modified, discloses the permanent magnet according to claim 10, wherein the Xiang teaches that L-shape of the at least one first fixing protrusion comprises a first short leg and a first long leg [see annotated figure 15 below], second L-shape of the at least one second fixing protrusion comprises a second short leg and a second long leg [as the L-shape is the same as the first L-shaped protrusion] and the first short leg of the first L-shape extends in an opposing direction to the second short leg of the second L-shape  [as shown by Jereb figure 1 the adjacent projections extend opposite to one another].

Claim 19, Kuwert, as modified, discloses the permanent magnet according to claim 10, wherein Jereb teaches that at least one fixing protrusion [first leg of 43] that is next to the at least one second fixing protrusion [second leg of 43] is not identical in shape to the at least one second fixing protrusion [figure 1, when combined with the L-shape of Xiang this would result on the short legs projecting away from each other].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwert [US 2004/0195924] in view of Xiang [CN 202026170] and Jereb [US 3,810,056], as applied to claim 14 above, and further in view of Kingrey et al. [US 2012/0139381].
Claim 15, Kuwert, as modified, discloses the method according to claim 14, with the exception of further comprising after inserting the permanent magnet into the rotor, providing an extra layer of coating or spray coating to both, the rotor and the permanent magnet. 
Kingrey et al. teaches a permanent magnet rotor wherein the rotatable assembly is then sent through a coating process to prevent movement of magnets within the permanent magnet openings and to minimize corrosion of the rotor core, the end laminations, and/or the permanent magnets [paragraph 0034].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide an extra layer of coating or spray coating to both, the rotor .

Response to Arguments
Examiner Note: Tangudu has been removed to simplify the grounds of rejection.  Although Tangudu discloses various protrusion shapes it does not teach the claimed L-shape.  Since Xiang was relied upon in the previous rejection to teach the L-shape projection, it is no longer necessary to apply the teachings of Tangudu.
Applicant’s arguments, filed 02/22/2022, with respect to currently amended claims 1, 10, 16 and 17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jereb [US 3,810,056].  Wherein Jereb teaches interlocking components in a magnet assembly by using interlocking member that are v-shaped with a first leg extending in a first angular direction and a second leg extending a in a second, different angular direction away from each other.  In combination with Kuwert [US 2004/0195924] in view of Xiang [CN 202026170] and sometimes Kingrey et al. [US 2012/0139381], the claim limitations are met.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/BERNARD ROJAS/Primary Examiner, Art Unit 2837